MEMORANDUM ***
Anthony W. Deza, a native and citizen of Peru, appeals the district court’s dismissal of his petition for habeas corpus under 28 U.S.C. § 2241. Like the district court, we conclude that Deza’s claims fall outside the jurisdictional scope of Section 2241. Accordingly, we affirm.
We are not persuaded that Deza asserts colorable claims of statutory or constitutional error. Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). First, the district director declined to extend Deza’s stay of removal “[a]fter careful consideration of all the factors in [his] case.” Second, although the district director’s decision contained an error regarding Deza’s Form 1-140, Deza does not make a color-able showing that the misstatement caused him prejudice. Rather, even if the district director had determined the facts just as Deza alleges them here, he nevertheless would have been free to deny relief based on his view that Deza’s claim for a discretionary adjustment of status lacked substantial merit due to his “consistent pattern of deception and misrepresentation.”
For these reasons, we affirm the district court’s dismissal of Deza’s petition for lack of jurisdiction. As we also lack jurisdiction, we may not review Deza’s claim seeking to extend De Leon v. INS, 115 F.3d *823643 (9th Cir.1997), to motions for stay-pending before the district courts.
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.